Citation Nr: 1016029	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  03-30 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to 
November 1946 and from January 1950 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Petersburg, Florida.  During the pendency 
of this appeal, jurisdiction was transferred to the RO in 
Montgomery, Alabama.  The Veteran testified before a Decision 
Review Officer (DRO) in May 2004 and the undersigned Acting 
Veterans Law Judge in June 2006 regarding this appeal; 
transcripts of these hearings are associated with the claims 
folder.

In November 2006, the Board denied entitlement to service 
connection for asbestosis.  The Veteran subsequently appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2008 Memorandum Decision, the Court 
determined that the Board did not provide adequate reasons 
and bases for its reliance on a May 2002 VA examination in 
determining that the Veteran does not have a current 
diagnosis of asbestosis.  As such, it vacated the Board's 
decision with respect to this issue and remanded the matter 
for readjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran has filed a claim for service connection for 
asbestosis which he contends is related to asbestos exposure 
that occurred during his first period of active duty service 
from February 1945 to November 1946.  Although the Veteran 
admits to both pre- and post-service occupational asbestos 
exposure while working as an electrician in shipyards, he 
asserts throughout this appeal that he was also exposed to 
asbestos which was used to insulate heating ducts in his 
barracks, as well as the basement where he worked as a 
teletype at Schofield Barracks.  Additionally, he testified 
in May 2004 and June 2006 that he spent approximately sixty 
days onboard a ship which sailed from Seattle to Okinawa to 
Hawaii and that asbestos was used all over the ship, 
including where he slept.  

The Veteran was examined in May 2002 in conjunction with the 
current appeal for the purpose of determining whether he has 
asbestosis that is related to claimed in-service asbestos 
exposure.  For reasons discussed below, the Board finds this 
examination report to be inadequate, and a remand is 
therefore necessary to afford him another examination.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA 
undertakes the effort to provide an examination when 
developing a service connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).   

The May 2002 VA examination report reflects that no medical 
records, including the Veteran's service and post-service 
treatment records, were available for review by the examining 
physician in conjunction with the examination.  Clinical 
evaluation of the Veteran in May 2002, including a history 
and physical, chest x-ray, and pulmonary function testing, 
was essentially negative except for evidence of calcified 
granuloma in the left upper lobe.  No pleural calcification 
or other active disease was noted in the chest x-ray report, 
and the May 2002 VA examiner's clinical impression was a 
history of asbestos exposure without evidence of significant 
lung disease, including pulmonary asbestosis.  

Thereafter, in June 2003, the Veteran submitted a copy of 
letter from a private physician, Dr. L., regarding a February 
1999 evaluation for occupational lung disease.  Dr. L. notes 
in this letter that the Veteran reported a history of 
asbestos exposure from 1943 to the mid-1980s related to work 
as an electrician; a twenty-year history of smoking two packs 
per day was also reported.  According to the letter, a chest 
x-ray demonstrated mild fibrotic changes in the mid to lower 
lung field bilaterally without evidence of pleural thickening 
or calcifications.  Following completion of a history and 
physical examination, pulmonary function test, and chest x-
ray, it was Dr. L.'s clinical impression that the Veteran has 
pulmonary asbestosis.  

The relevant inquiry when assessing the probative value of a 
medical opinion is whether the opinion reflects application 
of medical principles to an accurate and complete medical 
history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  In the present case, the May 2002 VA examiner and 
the February 1999 private physician reached contrary 
diagnostic impressions based on essentially the same battery 
of tests (e.g., a history and physical, a pulmonary function 
test, and a chest x-ray).  Moreover, since the May 2002 VA 
examiner did not have an opportunity to review Dr. L.'s 
findings and conclusions, it cannot be said that the opinion 
provided is based on an accurate and complete medical history 
of the Veteran.  Finally, the Board concludes that it cannot 
rely solely on the February 1999 private diagnosis because 
the chest x-ray findings relied upon by the Dr. L. to make a 
diagnosis of pulmonary asbestosis were not noted in the May 
2002 chest x-ray report accompanying the examination report.  
Therefore, absent any indication as to the accuracy and 
reliability of the findings of either examination, the Board 
concludes that it is not clear which examination(s), if any, 
should be accorded probative weight.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (the Board is prohibited 
from making conclusions based on its own medical judgment).  
Under these circumstances, additional medical evidence is 
needed such that the Board may make a determination in this 
case.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

If, after an examination of the Veteran and a review of the 
relevant service and post-service evidence of record, an 
examining physician concludes that the Veteran has an 
asbestos-related disease, including asbestosis, then an 
opinion should be provided as to the likelihood that such 
disease is related to any asbestos exposure which occurred 
during service.  For purposes of the current appeal, the 
Board notes that the Veteran's service records reflect that 
he did engage in service overseas during his first period of 
active duty service; thus, his lay statements regarding 
transport onboard a ship are deemed competent and credible.  
See 38 U.S.C.A. § 1154(a) (West 2002) (due consideration must 
be given to the places, types, and circumstances of a 
veteran's service).  And since common materials that may 
contain asbestos are steam pipes for heating units and 
thermal insulation aboard Naval ships, the Board will resolve 
all reasonable doubt in favor of the Veteran and find that he 
was exposed to asbestos for the sixty days he was onboard a 
ship sailing from Seattle to Okinawa to Hawaii.  See VA 
Adjudication Procedure Manual (M21-1MR), Part IV, Subpart ii, 
Chapter 2, Section C.  See also Ennis v. Brown, 4 Vet. 
App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993) 
(held that VA must analyze a claim for service connection for 
asbestosis or asbestos-related disabilities under 
administrative guidelines provided in the VA Adjudication 
Procedure Manual).  

As a final note, the Board observes that the Veteran 
testified in May 2004 that he was prescribed an inhaler by a 
physician at a VA clinic in Mobile, Alabama for lung-related 
problems.  The current record contains VA treatment records 
dated through March 2004 which reflect a November 2003 
evaluation for "chest tightness" and a March 2004 notation 
of a history of chronic obstructive pulmonary disease (COPD).  
Since there is no indication that the Veteran has ceased his 
treatment with the VA, the Board finds that any outstanding 
VA records pertinent to the current appeal should be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain any VA treatment records from 
the VA Medical Center in Biloxi, 
Mississippi and the VA Clinic in Mobile, 
Alabama for the period from April 2004 
through the present.  A response, negative 
or positive, should be associated with the 
claims file.  Requests must continue until 
the agency of original jurisdiction (AOJ) 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

2.  After any outstanding VA and non-VA 
treatment records have been associated 
with the claims file, schedule the Veteran 
for a VA pulmonary examination.  The 
claims file and a copy of this REMAND must 
be available to the examiner for review 
and the examination report should reflect 
that a review of the claims file was 
completed in conjunction with the 
examination.  A detailed rationale, 
including pertinent findings from the 
record, should be provided for any 
opinion(s).  After reviewing the record, 
including the February 1999 private 
physician report and the May 2002 VA 
examination, examining the Veteran, and 
completing any medically indicated 
testing, the VA examiner should answer the 
following questions:  

    (a)  Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran has an 
asbestos-related disease, including 
asbestosis.  
    
    (b) If yes, then whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that any current 
asbestos-related disease is related to in-
service asbestos exposure.  Note: The 
examiner should be aware that exposure to 
asbestos while onboard a transport ship 
for sixty (60) days has been conceded.  
The Veteran also alleges exposure from 
insulation used in his barracks and 
workplace during service.  Finally, the 
Veteran has a history of pre- and post-
service exposure to asbestos while working 
as an electrician in shipyards.

3.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
examination/opinion report(s) to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AOJ should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


